Case 8:19-cv-00098-JLS-DFM Document 70 Filed 09/03/20 Page 1 of 4 Page ID #:343




 1   Aaron D. Aftergood (239853)
     aaron@aftergoodesq.com
 2   THE AFTERGOOD LAW FIRM
 3   1880 Century Park East, Suite 200
     Los Angeles, California 90067
 4   Telephone: (310) 550-5221
 5   Facsimile: (310) 496-2840

 6   [Additional counsel appearing on signature page]
 7
     Attorneys for Plaintiff and the Putative Classes
 8
 9                      UNITED STATES DISTRICT COURT
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
10                           SOUTHERN DIVISION
11
12     MARIANO BENITEZ, individually
       and on behalf of all others similarly            Case No. 8:19-cv-00098-JLS-DFM
13     situated,
14                                                      JOINT STIPULATION FOR
                    Plaintiff,                          DISMISSAL WITH PREJUDICE
15
16     v.                                               Complaint Filed: January 21, 2019
                                                        Judge: Hon. Josephine Staton
17     POWERLINE FUNDING LLC, a
18     New York limited liability company,
19
                    Defendant.
20
21
            Plaintiff Mariano Benitez (“Plaintiff” or “Benitez”) and Defendant Powerline
22
     Funding, LLC (“Defendant” or “Powerline”), by and through their undersigned
23
     counsel, hereby stipulate as follows:
24
            1.    Plaintiff filed this putative class action against Defendant.
25
            2.    Fed. R. Civ. P. 41(a)(1)(A)(ii) allows the parties to stipulate to the
26
     dismissal of an action at any time. Fed. R. Civ. P. 23(e) does not limit the parties’
27
                             JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE
28                                                -1-
Case 8:19-cv-00098-JLS-DFM Document 70 Filed 09/03/20 Page 2 of 4 Page ID #:344




 1   right to stipulate to dismissal of this action because that Rule applies only to
 2   certified classes (or classes proposed to be certified for purposes of settlement). No
 3   class has been certified in this matter, nor is any class proposed to be certified for
 4   purposes of settlement. Likewise, this matter does not involve any Receiver so as to
 5   implicate Fed. R. Civ. P. 66.
 6         Accordingly, pursuant to Fed. R. Civ. P. 42(a)(1)(A)(ii), Plaintiff and
 7   Defendant agree that this action shall be dismissed in its entirety with prejudice as
 8   to the claims of Mr. Benitez, and without prejudice to the claims of any absent class
 9   members.
10         Plaintiff and Defendant further agree that each party is to bear his and its own
11   attorneys’ fees and costs.
12
13                                             Respectfully Submitted,

14                                             MARIANO BENITEZ, individually and on
15                                             behalf of all others similarly situated,

16   Dated: September 3, 2020                  By: /s/ Taylor T. Smith
17                                                     One of Plaintiff’s Attorneys

18                                             Aaron D. Aftergood (239853)
19                                             aaron@aftergoodesq.com
                                               THE AFTERGOOD LAW FIRM
20                                             1880 Century Park East, Suite 200
21                                             Los Angeles, CA 90067
                                               Telephone: (310) 550-5221
22                                             Facsimile: (310) 496-2840
23
                                               Steven L. Woodrow (admitted pro hac vice)
24                                             swoodrow@woodrowpeluso.com
25                                             Taylor T. Smith (admitted pro hac vice)
                                               tsmith@woodrowpeluso.com
26                                             WOODROW & PELUSO, LLC
27                           JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE
28                                                -2 -
Case 8:19-cv-00098-JLS-DFM Document 70 Filed 09/03/20 Page 3 of 4 Page ID #:345




 1                                            3900 E. Mexico Avenue, Suite 300
                                              Denver, Colorado 80210
 2                                            Tel: 720-213-0675
 3                                            Fax: 303-927-0809

 4                                            Attorneys for Plaintiff and the Classes
 5
 6                                            POWERLINE FUNDING, LLC,

 7   Dated: September 3, 2020                 By: /s/ Ingrid M. Rainey
 8
                                              Ingrid M. Rainey
 9                                            Ingrid@raineylawpc.com
10                                            RAINEY LAW PC
                                              16870 West Bernardo Drive, Suite 400
11                                            San Diego, California 92127
12                                            Telephone: (949) 842-5278

13                                            Attorney for Defendant Powerline Funding,
14                                            LLC

15
16
17
18                           SIGNATURE CERTIFICATION

19         Pursuant to Local Rule 5-4.3.4(a)(2)(i), I hereby certify that Defendant’s

20   counsel concurs with the content of this document and has authorized me to affix

21   her signature to the document and file the same with the Court.

22                                             /s/ Taylor T. Smith

23
24
25
26
27                          JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE
28                                               -3 -
Case 8:19-cv-00098-JLS-DFM Document 70 Filed 09/03/20 Page 4 of 4 Page ID #:346




 1                            CERTIFICATE OF SERVICE
 2         The undersigned hereby certifies that a true and correct copy of the above
 3   titled document was served upon counsel of record by filing such papers via Court’s
 4   ECF system on September 3, 2020.
 5                                                      /s/ Taylor T. Smith
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27                          JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE
28                                               -4 -
